PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/135,928
Filing Date: 22 Apr 2016
Appellant(s): Savage et al.



__________________
John M. Guynn
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 25, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 19, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
I.  Claim Rejections - 35 USC § 112
Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims are indefinite for the following reasons:
Claim 7 recites R21 and R22 are inclusive of groups such as, optionally substituted 5 to 10 membered heteroaryl, optionally substituted 5 to 10 membered heterocyclyl, optionally substituted C3-C10 carbocyclyl, etc. 
The claim lacks antecedent basis because parent claim 6 does not recite heteroaryl or heterocyclyl.  It is noted that parent claim 6 recites “a substituted or unsubstituted aryl” and the present specification defines “aryl” as:
[0036] As used herein, “aryl” refers to a carbocyclic (all carbon) monocyclic or multicyclic aromatic ring system (including fused ring systems where two carbocyclic
rings share a chemical bond) that has a fully delocalized pi-electron system throughout all the rings. The number of carbon atoms in an aryl group can vary. For example, the aryl group can be a C6-C14 aryl group, a C6-C10 aryl group, or a C6 aryl group (although the definition of C6-C10 aryl covers the occurrence of “aryl” when no numerical range is designated). Examples of aryl groups include, but are not limited to, benzene, naphthalene and azulene. An aryl group may be substituted or unsubstituted. 
	As set forth in paragraph [0036], the use of “aryl” is meant to refer to a carbocyclic aromatic ring system and, does not provide antecedent basis for the use of heteroaryl and heterocyclyl; and
Claim 8 is dependent on claim 1 and recites “R21 and R22”.  However, parent claim 1 does not identify or define said R21 and R22 groups.  
For these reasons, the skilled artisan would have been unable to determine the metes and bound of the claimed invention.

II.  Double Patenting
 	A.	Claims 1, 6-8, 12, 14-29, 31, 34-38, 41-43 and 47-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent Nos. (i) 6,350,738; (ii) 6,486,148; (iii) 6,767,904; (iv) 7,598,234; (v) 7,754,705; (vi) 9,155,746; (vii) 9,161,942; (viii) 9,314,472; (ix) 9,387,215; (x) 9,434,759; (xi) 9,603,859; (xii) 9,694,019; (xiii) 9,867,836; (xiv) 9,931,350; (xv) 9,943,529; (xvi) 10,155,788; (xvii) 10,220,045; (xviii)10,226,550; (xix) 10,441,595; or (xx) 10,568,893 in view of Elder et al. (J. Pharmaceutical Sciences, 2010, cited by applicant on IDS submitted 03/01/2018).
The claims of each of the above cited reference recites pharmaceutically acceptable salts of cationic steroidal antimicrobial (CSA) encompassed by the instant claims.  For example:

    PNG
    media_image2.png
    435
    659
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    202
    667
    media_image3.png
    Greyscale
(see ‘893, claims 8-10; ‘788, claim 14);

    PNG
    media_image4.png
    187
    829
    media_image4.png
    Greyscale
(see ‘595, claims 22-24; ‘788, claim 14);


    PNG
    media_image5.png
    181
    786
    media_image5.png
    Greyscale
(see ‘595, claims 22-24; ‘550, claim 16(recites a sulfonic addition salt), 19 (recites a 1,5-naphthalenedisulfonic acid salt; the disclosure sets for the di-addition salt, paragraph bridging cols. 6/7); ‘788, claim 14; ‘472, claims 16, 18);

    PNG
    media_image6.png
    199
    784
    media_image6.png
    Greyscale
(see ‘595, claims 22-24);

    PNG
    media_image7.png
    174
    497
    media_image7.png
    Greyscale
(see ‘045, claims 26-28; ‘788, claim 14);

    PNG
    media_image8.png
    188
    666
    media_image8.png
    Greyscale
(see ‘045, 
claims 26-28; ‘788, claim 14; ‘942, claims 25, 29; ‘472, claims 16, 18);

    PNG
    media_image9.png
    201
    671
    media_image9.png
    Greyscale
(see for ‘045, claims 26-28; ‘788, claim 14; ‘942, claims 25, 26, 29; ‘215, claims 1 and 19); etc. (see the compounds recited by instant claims 31, 48 and 52).  
Unlike the claims of the cited references, the instant claims are limited to 1,5-naphthalenedisulfonic acid di-addition salt of the cited references.
However, based on the level of skill of the ordinary artisan in the art at the time of the present invention, in view of Elder et al., salt formation is an extremely useful approach for the optimization or modification of the physiochemical, processing, biopharmaceutical or therapeutic properties of drug substance.  Elder also teaches sulfonic acid salts, including 1,5-naphthalenedisulfonate and the formation of multiple protonated salts, (i.e., mono-, di- or tribasic salts) based on differing stoichiometries (see page 2949, Utility of Sulfonic Acids as Pharmaceutical salts; page 2950, Table 1; page 2952, right col., 1°' full paragraph). Therefore, the formation of the 1,5- naphthalenedisulfonic acid, including di-addition salt thereof of the compounds of the cited references would have been obvious to the skilled artisan in the art at the time of the present invention. The motivation to make pharmaceutical salts of CSAs, including the claimed 1,5-naphthalenedisulfonic acid salts, such as, the di-addition salt, would be based on desire to provide improved formulation of the CSAs of the cited references with the reasonable expectation that said salts would have the same properties taught by the prior art.
Thus, the claimed invention is rendered obvious by the claims and/or the disclosure of the cited patents in view of Elder et al. (J. Pharmaceutical Sciences, 2010, cited by applicant on IDS submitted 03/01/2018).

B.	Claims 1, 6-8, 12, 14-29, 34-38, 41-43, 47 and 49-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application Nos. (i) 14/208,082; (ii) 14/341,304; or (iii) 14/515,858 in view of Elder et al. (J. Pharmaceutical Sciences, 2010, cited by applicant on IDS submitted 03/01/2018).
The claims of each of the above cited reference recites pharmaceutically acceptable salts of cationic steroidal antimicrobial (CSA) encompassed by the instant claims. For example: 

    PNG
    media_image10.png
    421
    608
    media_image10.png
    Greyscale
(see ‘082, claims 
12-13; ‘304, claims 42-46; ‘858, claims 57, 59-60);

    PNG
    media_image7.png
    174
    497
    media_image7.png
    Greyscale
(see ‘858, claims 57, 59-60); 

    PNG
    media_image8.png
    188
    666
    media_image8.png
    Greyscale
(see ‘082, claims 12-13, 40; ‘858, 57, 59-60);

    PNG
    media_image9.png
    201
    671
    media_image9.png
    Greyscale
(see ‘858, claims 57, 59-60), etc. (see compounds recited by instant claims 31, 48 and 52).
Unlike the claims of the cited references, the instant claims are limited to 1,5-naphthalenedisulfonic acid di-addition salt of the cited references.
However, based on the level of skill of the ordinary artisan in the art at the time of the present invention, as evidence by Elder et al., salt formation is an extremely useful approach for the optimization or modification of the physiochemical, processing, biopharmaceutical or therapeutic properties of drug substance. Elder also teaches sulfonic acid salts, including 1,5-naphthalenedisulfonate and the formation of multiple protonated salts, (i.¢., mono-, di- or tribasic salts) based on differing stoichiometries (see page 2949, Utility of Sulfonic Acids as Pharmaceutical salts; page 2950, Table 1; page 2952, right col., 1° full paragraph). Therefore, the formation of the 1,5- naphthalenedisulfonic acid, including di-addition salt thereof of the compounds of the cited references would have been obvious to the skilled artisan in the art at the time of the present invention. The motivation to make pharmaceutical salts of CSAs, including the claimed 1,5-naphthalenedisulfonic acid salts, such as, the di-addition salt, would be based on desire to provide improved formulation of the CSAs of the cited references with the reasonable expectation that said salts would have the same properties taught by the prior art.
Thus, the claimed invention is rendered obvious by the claims and/or the disclosure of the cited copending Applications in view of Elder et al. (J. Pharmaceutical Sciences, 2010, cited by applicant on IDS submitted 03/01/2018).
This is a provisional nonstatutory double patenting rejection.

III.	Claim Rejections –35 USC § 103
Claims 1, 6-8, 12, 14-29, 31, 34-38, 41-43 and 47-52 are rejected under 35 U.S.C. 103 as being unpatentable over Genberg et al. (US 2013/0243842) in view of Berge et al. (J. of Pharmaceutical Sciences, 1977, cited by applicant on IDS submitted 08/18/2016) and Elder et al. (JU. Pharmaceutical Sciences, 2010, cited by applicant on IDS submitted 03/01/2018). 
Genberg et al. (US 2013/0243842) teaches cationic steroidal antimicrobials of the formula: 

    PNG
    media_image11.png
    166
    212
    media_image11.png
    Greyscale
or pharmaceutically acceptable salt thereof and exemplifies compounds such as:

    PNG
    media_image12.png
    730
    703
    media_image12.png
    Greyscale



    PNG
    media_image13.png
    206
    550
    media_image13.png
    Greyscale
(see the entire article, especially Abstract; paragraphs 0025-0027, 0043, 0113-0117, 0142-0148; claims 71-75; see compounds recited by instant claims 31, 48 and 52). The reference teaches
The compounds are useful for treating bone diseases (see Abstract; paragraphs 0003, 0007) and
Pharmaceutically acceptable salts including hydrochloride salt (for example, tri- hydrochloride salt); sulfate and sulfonic salts (for example, methanesulfonate, ethanesulfonate, toluenesulfonate, 1,2-ethanedisulfonate, 2- hydroxyethanesulfonate, benzenesulfonate, 2-naphthalenesulfonate and naphthalenesulfonate) (see paragraphs 0027, 0116-0117, 0124, 0142-0143; claims 74-75) and 
Crystalline forms thereof (see paragraph 0043; see instant claim 47). 

The claims differ from the reference by reciting the di-addition salt of 1,5- naphthalenedisulfonic acid (see instant claims 1, 47 and 51).

However, 
Berge et al. teaches
napsylate (i.e., 2-naphthalenesulfonate as disclosed by Genberg) and napadisylate (i.e., 1,5-naphthalenedisulfonate as instantly claimed) as 
commercially marketed salts (see Tables I and Il) and 
salt formation is a means of altering the physical, chemical and biological characteristics of a drug without modifying its chemical structure and preferred form of the many salts synthesized is based on factor such as ease of crystallization, yield, stability, flowability, etc. (see for example, page 1, 1st  and 2nd paragraphs; Conclusion) and
Elder et al. teaches
salt formation is an extremely useful approach for the optimization or modification of the physiochemical, processing, biopharmaceutical or therapeutic properties of drug substance (see page 2949, Utility of Sulfonic Acids as Pharmaceutical salts);
sulfonic acid salts provide significant advantage from a salt formation and polymorphic form perspective; processing advantages; melting point and stability advantages, etc. (See Utility of Sulfonic Acids as Pharmaceutical salts, page 2952-2958);
exemplifies methanesulfonate, ethanesulfonate, toluenesulfonate, 1,2- ethanedisulfonate and benzenesulfonate as disclosed by Genberg and 1,5-naphthalenedisulfonate as instantly claimed as sulfonic acid salts frequently used in pharmaceutical art (See page 2950, Table 1), and
the formation of multiple protonated salts, (i.e., mono-, di- or tribasic salts) based on differing stoichiometries (see the entire article, especially page 2949, Utility of Sulfonic Acids as Pharmaceutical salts; page 2950, Table 1; page 2951, Salt Formation and Form (Polymorph) Consideration; page 2952, right col., 1st full paragraph; page 2954, Melting Point and Stability Advantages, etc.,).

While Genberg teaches pharmaceutically acceptable salts of CSAs, it does not exemplify any specific salts.
However, based on the knowledge in the pharmaceutical art at the time of the present invention, as evidenced by Berge and Elder, the motivation to make pharmaceutical salts of CSAs, including the claimed di-addition salt of 1,5-naphthalenedisulfonic acid addition salts, would be based on the desire to provide improved formulation of CSA as taught by Genberg with the reasonable expectation that said salts, including di-addition salts, would have the same properties taught by the prior art.
As noted above, Genberg discloses the compounds can be in the form of a tri- hydrochloride salt and Elder teaches the formation of multiple (including di-basic salt) protonated salts of sulfonic acid based on the stoichiometries (said would have been known to one of skill in the chemical/pharmaceutical art at the time of the present invention). Based on the teachings of the cited references and the level of skill of the ordinary artisan in the pharmaceutical at the time of the present invention, the formation of the claimed di-addition salt of 1,5-naphthalenedisulfonic acid is rendered prima facie obvious. Again, the motivation would be to obtain CSA compounds with improved properties and similar biological properties as taught by Genberg.

Additionally, as noted by the court,
forming salts from known compounds are prima facie obvious. In re Williams, 89 
USPQ 396 (CCPA 1951); and
"The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. Furthermore, it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). All found in MPEP § 2144.05(II)(A). 
Therefore, the claimed invention is rendered prima facie obvious. 

(2) Response to Argument
I.  Claim Rejections - 35 USC § 112
It is noted that appellant does not argue the rejection of claims 7 and 8 under 35 USC § 112, 2nd paragraph. The 112(b) rejection is thereby maintained of the record.

II.  Double Patenting
Appellant argument and the examiner’s response are as discussed below for the rejection under 35 USC § 103.

III.	Claim Rejections – 35 USC § 103
Appellant argues
the cited art does not teach or suggest di-addition salts of NDSA and CSAs;
even assuming arguendo that a prima facie case of obviousness had been made, the Application provides evidence of unexpected results, which rebuts prima facie obviousness if present; 
Berge and Elder 
do not disclose or suggest any actual drug compounds, let alone acid addition salts of CSAs; 
merely provide encyclopedic lists of acids that have been used generally to make salts of pharmaceutical compounds;
do not teach or suggest that selecting NDSA as the acid when making acid addition salts would provide superior results compared to using any of the other seventy-nine (79) acids;
fail to teach or suggest di-addition salts of NDSA;
Table 1 of Berge lists fifty-three (53) “FDA-approved” salts. (Page 2.) Among these is “napsylate”, and Table 2 of Berge lists twenty-seven (27) “Non-FDA-Approved” salts. (Page 3.) Among these is “napadisylate” and it would require undue testing to determine which of the eighty (80) acids in Berge would be suitable for making “pharmaceutically acceptable salts” of the CSA compounds in Genberg;
Berge discloses a preference not to use NDSA when making pharmaceutical salts by teaching that “napadisylate” (NDSA) is non-FDA-approved and, thus, napadisylate is “pharmaceutically unacceptable salt”;
the selection of NDSA can only be made with the aid of impermissible 
hindsight, using the present Application as a template, to pick and choose 
from among the dozens of acid salts in Genberg and the 80 acid salts of Berge, among which are 53 FDA-approved acid salts and 27 non-FDA approved acid salts (e.g., NDSA);
Elder teaches there is “regulatory concern” about the use of sulfonic acid addition salts due to the formation of “genotoxic sulfonic esters”; does not even mention acid addition salts of 1,5-naphthalene disulfonic acid (NDSA), much less that they are safe and effective as compared to other known acid salts;
the Application show that di-addition salts of NDSA and CSAs possess unexpectedly superior properties compared to other acid addition salts; the formation of the di-NDSA salt can be used to provide significantly improved purity as compared to the other CSA-13 acid addition salts. (Paragraph [0226], emphasis added.), favorable properties such as a stable, flowable solid after isolation.” (Paragraph [0248].) and
the Declaration of Paul B. Savage (“Savage Declaration’), introduced into the record on August 23, 2019 (not August 23, 2018 as indicated by appellant), explains that di-addition salts of NDSA of CSAs have unexpectedly superior properties compared to hydrochloride salts.
Appellant’s argument was considered but not persuasive for the following reasons.
Although, none of the cited references teaches the di-addition salts of NDSA of 
CSA, the combination of the references and the knowledge in the art at the time of the 
present invention, renders obvious said di-addition salts of NDSA.
Gerberg teaches:

    PNG
    media_image14.png
    232
    412
    media_image14.png
    Greyscale
and defines “pharmaceutically acceptable salts” as:
Pharmaceutically Acceptable Salts
[0124] The compounds and compositions disclosed herein are optionally prepared as pharmaceutically acceptable salts. The term “pharmaceutically acceptable salt” as used herein is a broad term, and is to be given its ordinary and customary meaning to a skilled artisan (and is not to be limited to a special or customized meaning), and refers without limitation to a salt of a compound that does not cause significant irritation to an organism to which it is administered and does not abrogate the biological activity and properties of the compound. In some embodiments, the salt is an acid addition salt of the compound. Pharmaceutical salts can be obtained by reacting a compound with inorganic acids such as hydrohalic acid (e.g., hydrochloric acid or hydrobromic acid), sulfuric acid, nitric acid, and phosphoric acid. Pharmaceutical salts can also be obtained by reacting a compound with an organic acid such as aliphatic or aromatic carboxylic or sulfonic acids, for example formic acid, acetic acid, propionic acid, glycolic acid, pyruvic acid, malonic acid, maleic acid, fumaric acid, trifluoroacetic acid, benzoic acid, cinnamic acid, mandelic acid, succinic acid, lactic acid, malic acid, tartaric acid, citric acid, ascorbic acid, nicotinic acid, methanesulfonic acid, ethanesulfonic acid, p-toluensulfonic acid, salicylic acid, stearic acid, muconic acid, butyric acid, phenylacetic acid, phenylbutyric acid, valproic acid, 1,2-ethanedisulfonic acid, 2-hydroxyethanesulfonic acid, benzenesulfonic acid, 2-naphthalenesulfonic acid, or naphthalenesulfonic acid. Pharmaceutical salts can also be obtained by reacting a compound with a base to form a salt such as an ammonium salt, an alkali metal salt, such as a lithium, sodium or a potassium salt, an alkaline earth metal salt, such as a calcium, magnesium or aluminum salt, a salt of organic bases such as dicyclohexylamine, N-methyl-D-glucamine, tris(hydroxymethyl)methylamine, C1-C7 alkylamine, cyclohexylamine, dicyclohexylamine, triethanolamine, ethylenediamine, ethanolamine, diethanolamine, triethanolamine, tromethamine, and salts with amino acids such as arginine and lysine; or a salt of an inorganic base, such as aluminum hydroxide, calcium hydroxide, potassium hydroxide, sodium carbonate, sodium hydroxide, or the like.


In essence, Genberg teaches CSA and pharmaceutically acceptable salts, including sulfonic acid salts, such as, 2-naphthalenesulfonic acid and naphthalenesulfonic.

Berge discloses:

    PNG
    media_image15.png
    411
    616
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    423
    297
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    108
    304
    media_image17.png
    Greyscale
 (see pages 2 and 3 of Berge).  
According to appellant, the disclosure of Berge (1997) that napadisylate is non-FDA approved implies it is a “pharmaceutically unacceptable salt”.  However, that is contrary to the teachings of Berge which as shown above, teaches napadisylate is a commercially marketed salt used in other countries (see also US 7,846,955; 7,683,179; 2006/0205949 and WO 2008/096143 for showing of napadisylate salts of various pharmaceutically active agents known in the art at the time of the present invention).

Elder teaches there has been calls to avoid sulfonic acids as salt counter-ions but that said sulfonate salts possess a range of properties useful to both synthetic and formulation chemist (see Abstract).  According to Elder:

    PNG
    media_image18.png
    129
    344
    media_image18.png
    Greyscale
;

    PNG
    media_image19.png
    166
    350
    media_image19.png
    Greyscale
 (see page 2949);

    PNG
    media_image20.png
    481
    353
    media_image20.png
    Greyscale
(see page 2953-2954).  In short, Elder advocates for the retention of sulfonate salts “as part of a thorough salt selection process” because of advantages such as flowability and improved crystallization over other salts, including hydrochloride salts.
Elder also teaches the formation of multiple (including di-basic salt) protonated salts of sulfonic acid based on the stoichiometries (said would have been known to one of skill in the chemical/pharmaceutical art at the time of the present invention).


    PNG
    media_image21.png
    249
    529
    media_image21.png
    Greyscale
 (page 2952, right column)
Because salt formation is well-known and routine in the pharmaceutical art and napadisylate salt was known in the art at the time of the present invention, making the di-addition salt of napadisylate of the compounds of Genberg would have been within the level of skill of the ordinary art.  The motivation to make and test a variety of sulfonate salts of CSA, including the di-addition salt of napadisylate would have been based on the desire to obtain CSA compounds with improved properties as taught by Elder.  

Appellant argues unexpected results based on improved flowability and purification.  However, as discussed above, Elder teaches sulfonate salts have improved flowability and crystallization and, thus, appellant’s argument of unexpected results is not considered unexpected.
Appellant also points to the Savage declaration filed August 23, 2019 and argues the di-addition salts of NDSA of CSAs have unexpected superior properties compared to closest prior art, i.e., hydrochloride salts.  
As noted in the Office Action dated September 19, 2019, the declaration is not persuasive because it does not provide any factual evidence, i.e., it is an opinion declaration.  Additionally, even though Genberg does not explicitly exemplify any salts, the examiner noted that the Genberg reference (US 2013/0243842, whose second inventor Paul B. Savage is the first inventor of current application 15/135,928) did disclose other salts, i.e., other sulfonate salts, such as, 2-naphthalenesulfonic and naphthalenesulfonic acids in [0124], which are structurally similar to the claimed napadisylate. 

Lastly, appellant argues the selection of NDSA can only be made with the aid of impermissible hindsight, using the present Application as a template and the Final Action fails to address the fact that the claims do not merely claim acid addition salts of NDSA and CSAs but specifically di-addition salts.
As noted by MPEP § 2145 X.A., any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  As discussed above, di-addition salts of sulfonates were known in the art at the time of the present invention.  
Based on routine preparation and testing of numerous salts of a particular drug to obtain ones that have improved properties, the testing of numerous sulfonate salts of CSA to obtain ones will the most improved crystallization and flowability would have been within the level of skill of the ordinary chemist/pharmacologist at the time of the present invention.  The motivation would be based on the teachings of the art and the routine nature of salt formation in the art.
The examiner notes appellant’s argument that making a variety of salts would be undue experimentation.  However, something is routinely done in the chemical/pharmaceutical art cannot be deemed undue experimentation.
In summary, Genberg teaches the claimed CSA and pharmaceutically acceptable salts thereof.  Genberg does not disclose the claimed di-addition salt of napadisylate but the reference sets forth a number of sulfonate salts, including 2-naphthalenesulfonic acid and naphthalenesulfonic acid:

    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
 
The art, as evidenced by Berg and Elder, teaches napadisylate:

    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
, is a commercially marketed salt.  Elder provides motivation to make and use sulfonate salts as well as teaches that the formation of multiple protonated salts is based on the stoichiometries (said would have been known to the skilled artisan in the chemical art at the time of the present invention).  Therefore, the claimed di-addition salts of napadisylate of CSAs is rendered obvious.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BARBARA P BADIO/Primary Examiner, Art Unit 1628                                                                                                                                                                                                        
Conferees:
/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628  
                                                                                                                                                                                                      /JOSEPH K MCKANE/
Supervisory Patent Examiner, Art Unit 1626

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.